Per Curiam.

This is a proceeding pursuant to section 429 of the Judiciary Law to remove respondent as Town Justice of the Town of Halfmoon.
Respondent was elected a Justice of the Town of Halfmoon in 1970 and re-elected in 1973. The Referee duly appointed by this court to hear the charges against respondent has found that he passed sentence upon a defendant who he believed to be involved in a prior unrelated incident of a personal nature, to wit: gun shots directed toward respondent’s home. He also found that respondent threatened to deal personally with said defendant if a future incident should occur involving respondent’s family. The Referee recommends that the respondent be censured for such judicial misconduct. Petitioner has made a motion to the court to confirm that portion of the report sustaining the above-mentioned charge and to reject the Referee’s finding that two other charges were not sufficiently proven. Respondent has moved to confirm the Referee’s report in its entirety, except for the recommendation to censure.
The motions are granted to the extent that they request affirmance of the Referee’s report and are otherwise denied. The Referee’s report is affirmed as filed.
Although we cannot condone respondent’s conduct, in view of his length of service in office and otherwise good record, we consider it to be somewhat of an aberration and find it should be treated accordingly. Therefore, we have determined that the ends of justice will be adequately served by censure.
Respondent censured.
Koreman, P. J., Greenblott, Kane, Mahoney and Larkin, JJ., concur.
Respondent censured.